 1:20-cv-02803-CMC         Date Filed 08/24/20      Entry Number 13       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

 John Ehrhardt,                                         Civil Action No. 1:20-cv-2803-CMC
                           Plaintiff,
                  vs.
                                                                      ORDER
 Michael Stephan, Warden of BRCI; and
 Correctional Officer FNU Lewis,

                           Defendants.

       This matter is before the court on Plaintiff’s Complaint filed July 31, 2020. ECF No. 1. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), D.S.C., the matter was

referred to United States Magistrate Judge Shiva V. Hodges for pre-trial proceedings. On August

4, 2020, 2020, the Magistrate Judge issued a Report and Recommendation (“Report”)

recommending this matter be summarily dismissed without prejudice for Plaintiff to bring his

claims in an appropriate court. ECF No. 8. The Magistrate Judge advised Plaintiff of the

procedures and requirements for filing objections to the Report and the serious consequences if he

failed to do so. In response, Plaintiff filed a “Motion to Appeal Dismissal” (ECF No. 10) and a

letter (ECF No. 11).

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.
    1:20-cv-02803-CMC        Date Filed 08/24/20        Entry Number 13         Page 2 of 3




See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

         Plaintiff’s motion to appeal dismissal, construed as objections1 for the purpose of this order,

further explains the factual basis for his claim. ECF No. 10. He notes he followed SCDC

Grievance and administrative law court procedures in an attempt to seek return of his property or

compensation for property loss. Id. at 4. He requests information regarding the correct court in

which to bring his claims, if this court is not appropriate. His letter simply notes he made an error

and the Administrative Law Court Judge was Judge Kimpson, not Judge Robinson. ECF No. 11.

         After a review of the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court agrees with the Report’s recommendation this matter must be

dismissed. Plaintiff’s claim for negligent or intentional loss of property by a state employee is not

a claim that can be brought under § 1983.2 The court further agrees § 1983 supervisory liability

cannot attach for this claim. Accordingly, the court adopts the Report by reference in this Order.

This matter is dismissed without prejudice and without issuance and service of process.




1
  As the Magistrate Judge’s Report was not a final Order, Plaintiff was not required to appeal, but
rather to object to the Report. This court construes his appeal as objections.
2
    See S.C. Code §§ 15-78-80 – 15-78-110 for correct procedures to follow.
                                                2
 1:20-cv-02803-CMC         Date Filed 08/24/20   Entry Number 13    Page 3 of 3




      IT IS SO ORDERED.
                                                       s/Cameron McGowan Currie
                                                       CAMERON MCGOWAN CURRIE
                                                       Senior United States District Judge
Columbia, South Carolina
August 24, 2020




                                             3
